DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on November 7, 2019 is being considered by the examiner.
3.	Claims 24-43 are pending.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 24-30, 34-41 and 43 are rejected under 35 U.S.C. 102(a)(2) as being  by MARTIN et al. (US 2016/0255616 A1).
	Regarding claims 24, 34, 35 and 43, MARTIN et al. discloses a user equipment (UE) and a method at a user equipment (UE) for performing a random access procedure with a base station, wherein the UE is expected, if the UE does not have a certain capability, to randomly select a random access preamble from a given set of preambles to be used for the random access procedure, the method comprising:
	detecting a partitioning of the given set of random access preambles into a first and a second partition ;

	in response to detecting the certain capability, selecting a random access preamble from the first partition to indicate the certain capability to the base station.
	(“A method of transmitting/receiving data between a communications device and a mobile communications network including a wireless access interface providing communications resources within a system bandwidth and in time divided units allocated to communications devices of first and second types having different capabilities.  The method generates, at the communication device, a random access message, by selecting a sequence from a predetermined set of sequences, which have been allocated to the communication devices of the second type and transmitting the random access message from the communications device to the wireless communications network.” See Abstract.
    PNG
    media_image1.png
    536
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    747
    media_image2.png
    Greyscale

	Regarding claims 25 and 36, MARTIN et al. discloses the method of claim 24, further comprising:
	receiving system information from the base station (System information includes indication of reserved preambles” step M1 in figure 10) ; and
detecting the partitioning from the system information (“UE selects from allowed range of random access preambles, step S2, FIG. 10).

Regarding claims 26 and 37, MARTIN et al. discloses the method of claim 25, wherein the system information comprises an information element indicative of the partitioning of a random access preamble space.  (“System information includes indication of reserved preambles” step M1 and “UE selects from allowed range of random access preambles.” Step S2, see figure 10)

([0064]: “LTE system information comprises a configuration of a number of identifiers or identifying sequences.  These identifier/sequences are then included in preambles which are used for random access for communications devices.  The uplink subframes may comprises a corresponding physical random access channel (PRACH) over which preambles or other identifying numbers or sequences may be sent wherein the possible location of PRACH channels are indicated in the system information according to sets of possibilities defined in system specifications.”)

	Regarding claims 28 and 39, MARTIN et al. discloses the method of claim 24, wherein the certain capability is a capability to transmit or receive data before a radio resource control (RRC) connection setup or resume has been completed.  

    PNG
    media_image3.png
    703
    607
    media_image3.png
    Greyscale

([0011]: “The method comprises generating, at the communications device, a random access message, by selecting a sequence from a predetermined set of sequences, which have been allocated to the communications devices of the second type and transmitting the random access message from the communication device to the wireless communications network.”)

	Regarding claims 30 and 40, MARTIN et al. discloses the method of claim 29, wherein the UE, receives a random access response in response to sending the message indicative of the selected random access preamble. ([0011]: “The method further comprises in response to the random access message, receiving a random access response at the communications device transmitted according to the capability of the communications device of the second type, the random access message being recognized as being recognized as being from a communications device of the second type from the selected one of the predetermined sequences allocated to the communications devices of the second type.”)

6.	Claim(s) 24-43 are rejected under 35 U.S.C. 102(a)(2) as being  by Lohr et al. (US 2012/0147830 A1).
	Regarding claims 24, 34, 35 and 43, Lohr et al. discloses a user equipment (UE) and a method at a user equipment (UE) for performing a random access procedure with ([0175]: “FIG. 10...The mobile terminal first selects 1001 one out of a plurality of random access preambles for the contention based random access procedure.  There may be for example a plurality of preambles predefined in the system or configured by the eNodeB via cell broadcast”’ ([0179]: “In response to this preamble, the eNodeB determines whether TTI bundling can be supported for the first scheduled transmission 1102.  This decision may depend on one or more of several criteria, such as the mobile terminal’s capability to support TTI bundling in the random access procedure, the processing load of the base station, the availability of resources a mobile terminals request for TTI bundling etc.”), the method comprising the UE:
	detecting a partitioning of the given set of random access preambles into a first and a second partition ([0175]: “The mobile  terminal sends 1002 the selected random access preamble to the eNodeB to trigger a random access response message from the eNodeB which is received 1003 by the mobile terminal.”);
	detecting a certain capability of the UE ([0118]: “the mobile terminal is selecting the random access preamble out of a plurality of predefined preambles.  The predefined preambles are assigned to different groups associated to respective requested transmission modes for the scheduled uplink transmission.  For example, the predefined preambles are assigned to different groups associated to respective requested transmission modes for the scheduled uplink transmission and to further indicate the mobile terminal’s compatibility with a specific release of the mobile communication system.  In other words, the indication of the transmission mode can be considered a release indication, i.e. an indication of the compatibility of the mobile terminal to a specific mobile communication system.  For instance, when using the invention in a 3GPP based communication system supporting 3GPP LTE (Rel. 8) and 3GPP LTE-A (Rel. 10), the transmission mode indicator/ release indicator could indicate whether the user equipment is supporting 3GPP LTE-A (Rel.10) or not.”); and
	in response to detecting the certain capability, selecting a random access preamble from the first partition to indicate the certain capability to the base station  (]0117]: “as part of the random access procedure, the mobile terminal transmits the random access preamble to the base station.  The random access preamble thereby indicates to the base station the transmission mode requested by the mobile terminal for the scheduled uplink transmission.  In one example, the preamble is thus signaling to the base station whether the mobile terminal wants to use TTI bundling for the scheduled transmission or not.”)

    PNG
    media_image4.png
    774
    674
    media_image4.png
    Greyscale


	receiving system information from the base station; and
	detecting the partitioning from the system information.  ([0196]: “the preamble defined in a radio cell and their grouping is signed by means of system broadcast by the base station.  In a 3GPP system implementation the system broadcast information of the eNodeB may comprise System Information Block(s) that indicate the preambles for contention based initial access in the radio cell controlled by the eNodeB and further the grouping of these preambles.”)

	Regarding claims 26 and 37, Lohr et al. discloses the method of claim 25, wherein the system information comprises an information element indicative of the partitioning of a random access preamble space.  ([0196]: “Furthermore, it should be also noted that optionally the configuration of the physical random access channel (PRACH) resources on which the preambles are to be signaled by the user equipment may also be broadcasted within the system broadcast information.  For example, the system broadcast information could indicate a set of preambles per defined group as well as the PRACH resources.  The system broadcast information of a radio cell are received by the mobile terminals so that the mobile terminals can be informed on the preambles and preamble groups defined in the radio cell and PRACH resources for transmitting a selected preamble to initiate the contention based random access procedure.”)

	Regarding claims 27 and 38, Lohr et al. discloses the method of claim 27, wherein the information element is an information element comprised by a Physical Random Access Channel (PRACH) configuration or a Narrowband PRACH (NPRACH) configuration.   ([0196]: For example, the system broadcast information could indicate a set of preambles per defined group as well as the PRACH resources.  The system broadcast information of a radio cell are received by the mobile terminals so that the mobile terminals can be informed on the preambles and preamble groups defined in the radio cell and PRACH resources for transmitting a selected preamble to initiate the contention based random access procedure.”)

	Regarding claims 28 and 39, Lohr et al. discloses the method of claim 24, wherein the certain capability is a capability to transmit or receive data before a radio resource control (RRC) connection setup or resume has been completed.  

    PNG
    media_image5.png
    743
    612
    media_image5.png
    Greyscale

([0175]: “FIG. 10 shows...The mobile terminal first selects 1001 one out of a plurality of random access preambles for the contention based random access procedure.  There may be for example a plurality of preambles predefined in the system or configured by the eNodeB via cell broadcast.  Next, the mobile terminal sends 1002 the selected random access preamble to the eNode B to trigger a random access response message from the eNodeB which is received 1003 by the mobile terminal.”)

	Regarding claims 30, Lohr et al. discloses the method of claim 29, wherein the UE, receives a random access response in response to sending the message indicative of the selected random access preamble. (]0175]: “The random access response message is containing inter alia a resource grant for the first scheduled uplink transmission of the mobile terminal as well as a transmission mode indicator.”)

	Regarding claims 31 and 41, Lohr et al. discloses the method of claim 30, wherein the random access response comprises a dual grant in the random access response.  ([0175]: “In one embodiment, the random access response message has a format as shown in FIG. 13 or FIG. 14.  In this exemplary embodiment, the transmission mode indicator is a flag (one bit) that--when set (for example flag=1)--that the mobile terminal should send the scheduled uplink transmission using TTI bundling as described with respect to FIG. 12...if the transmission mode indicator is not set (for example flag = 0), the mobile terminal is instructed to send the first scheduled transmission without TTI bundling, i.e. as a transmission in a single TTI.”

	Regarding claims 32 and 42, Lohr et al. discloses the method of claim 30, wherein the random access response comprises a larger uplink grant than granted to UEs that do not have the certain capability.  ([0163]: “In this TTI bundling mode several TTIs are bundled together in order to mitigate the uplink coverage issues.”) (See figure 11)

    PNG
    media_image6.png
    599
    560
    media_image6.png
    Greyscale

Regarding claims 33 and 42, Lohr et al. discloses the method of claim 30, wherein the UE receives a plurality of subsequent grants without explicitly requesting such grants.  ([0015]: “The wireless communications apparatus can include means for detecting whether to bundle a plurality of Transmission Time Intervals (TTIs) for a scheduled transmission to a base station in a random access procedure.”)  In other words, the UE receives a plurality of subsequent TTI when the communications is Bundling mode.

7.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
	Bienas et al. (US 2014/0126460 A1) discloses terminal and a method for establishing a cellular network connection between a terminal and a base station.

    PNG
    media_image7.png
    600
    398
    media_image7.png
    Greyscale

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412